Case 1:19-cr-00286-AMD Document 122 Filed 07/12/21 Page 1 of 2 PageID #: 1013




Robert J. Aiello                                                           69-06 Grand Avenue
Deveraux L. Cannick                                                  Maspeth, New York 11378
    ———                                                     (718) 426-0444, FAX (718) 803-9764
Jennifer Arditi                                                Email: info@aielloandcannick.com


                                                                    NEW YORK OFFICE
                                                                    (By Appointment Only)
                                                                    (212) 233-3335


                                                    July 12, 2021



VIA ECF
Honorable Ann M. Donnelly
United States District Court Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

          Re:     United States v. Robert Kelly, 19-286 (S-1)(AMD)

Dear Judge Donnelly:

       We write to apprise the Court of our efforts to visit with Mr. Kelly over the weekend.
Please know that the promise of 8:00 a.m. to 8:00 p.m., seven days per week played out as we
suspected it would. On Saturday, we were told that we must terminate our visit at 3:30 p.m.
Specifically, we were told that all visits terminate at 4:00 p.m. on weekends and we are ushered
out well before that time. On Sunday, we were asked to leave at 3:00 p.m. The net effect is that
we loss approximately 10 hours of prep time with Robert.

        More significantly, we have not been able to confirm any visits for this week. Most of the
times, the rooms were already booked. Again, our recollection is that the Government stated that
we will have unfettered access from 8:00 a.m. to 8:00 p.m., seven days per week. Moreover, we
would be in a designated room. That promise is far from being met.

        Given the urgency of the situation, we respectfully request that Your Honor issue an Order
allowing us to have visits with Robert Kelly seven days per week from 8:00 a.m. to 8:00 p.m.
starting today.
Case 1:19-cr-00286-AMD Document 122 Filed 07/12/21 Page 2 of 2 PageID #: 1014




         We also request to have permission to bring our laptops or computers with us to assist in
the review the discovery with him.

       Thank you in advance for your consideration.


                                                    Respectfully submitted,



                                                    Nicole Becker, Esq.
                                                    Thomas Farinella, Esq.
                                                    Deveraux L. Cannick, Esq.
                                                    Attorneys for Defendant, Robert S. Kelly

DLC/mw
cc:  All parties via ECF
